EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
 33. (Currently amended) A method, comprising: 
applying, to a subject having skin, a device to the skin of the subject, the device comprising a substance transfer component comprising one or more needles, a substrate comprising paper for absorbing blood, and a pressure controller able to create an internal pressure less than atmospheric pressure within a vacuum chamber within the device; 
causing the device to insert the one or more needles into the skin using a deployment actuator that moves the one or more needles from a first position within the device to a second position within the device where the one or more needles are inserted into the skin, and to apply reduced pressure to the skin of the subject from the vacuum chamber, to withdraw blood from the skin of the subject into the device such that the blood contacts the substrate comprising paper and is absorbed into the paper; 
moving the one or more needles from second position within the device to the first position within the device while the device is applied to the skin without using the deployment actuator; 
drying the absorbed blood in the substrate to form a dried blood spot in the substrate; and 
removing the substrate from the device.
59. (Currently amended) The method of claim 33, wherein at least one of the one or more needles is a microneedle.
66. (Currently amended) The method of claim 33 
67. (Currently amended) The method of claim 33 
69. (Currently amended) The method of claim 33 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the combination of the Ishibashi (US Patent No. 5320607) in view of Kawai et al. (US Patent No. 6261245) and Ray (US Patent No. 6309887). While in combination the references disclose a method of applying a device to the skin of the subject, the device having a substance transfer component, one or more needles, a pressure controller in a vacuum chamber, causing the needles to be inserted into the skin using a deployment actuator that moves the needles between two positions and applying reduced pressure to the skin to withdraw blood from the skin and moving the needles back to the original position without use of the deployment actuator, drying the absorbed blood forming a dried blood spot in the substrate and removing the substrate from the device, they fail to teach the specific positions of the needles as being within the device itself in combination with the returning of the needles from one position to another, both positions being within the device, while the device is still applied to the skin without the use of the deployment actuator. This distinguishes the claimed invention over the prior art and allows for a method of obtaining blood that does not require training and can be done in non-medical settings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791